No. 13-0875 – Sheena H. for Russell H. v. West Virginia Office of the Insurance
Commissioner, and Amfire, LLC
                                                                            FILED
                                                                         April 10, 2015
                                                                      RORY L. PERRY II, CLERK

                                                                    SUPREME COURT OF APPEALS

                                                                        OF WEST VIRGINIA

Benjamin, Justice concurring:



             I agree with the majority’s conclusion as it relates to the ability of Sheena

H. to pursue a dependent’s benefits claim on behalf of L.H, the minor child. I write

separately to underscore that the issue of causation (i.e., compensability) has not been

heretofore resolved, and the employer may challenge causation when this matter is

remanded.